DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
The amendment received January 12, 2022 has now been entered. Claims 1, 5, 14, 15, 18, 19 and 20 were amended.  Claims 1-20 are pending.
The rejection of claims 1-3 and 5-20 under 35 U.S.C. 103 as being unpatentable over KR 2010123172A is withdrawn due to the amendment received January 12, 2022.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over KR 2010123172A in view of Lee et al. (US 10,069,085 B2) is withdrawn due to the amendment received January 12, 2022.

Claim Objections
Claims 2, 11, 19, and 20 are objected to because of the following informalities:  
In claim 2, the term “thediamine” should be changed to “the diamine”.
In claim 11, the term “compoundof” should be changed to “compound of”.
In claim 19, the term “thediamine” should be changed to “the diamine”.
In claim 20, the term “thediamine” should be changed to “the diamine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Independent claim 1 defines a variable Y13, but there is not a variable Y13 shown in any of formulas 1-3 to 1-8 or in formulas 2-1 or 2-2.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.
Independent claim 5 defines a variable Y13, but there is not a variable Y13 shown in any of formulas 1-3 to 1-8 or in formulas 2-1 or 2-2.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.
Claim 8 defines a variable Y13, but there is not a variable Y13 shown in any of formulas 1-3 to 1-8 or in formulas 2-1 or 2-2 of parent claim 5.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.
Claim 9 defines a variable Y13, but there is not a variable Y13 shown in any of formulas 1-3 to 1-8 or in formulas 2-1 or 2-2 of parent claim 5.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.
Claim 10 defines a variable Y13, but there is not a variable Y13 shown in any of formulas 1-3 to 1-8 or in formulas 2-1 or 2-2 of parent claim 5.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.
Claim 19 sets forth a variable Y13 in the text, but there is not a variable Y13 shown in any of shown formulas 1-13 to 1-15 or in 2-101A to 2-201D or in the formulas of parent claim 5.  Accordingly, the intended meaning of the defined Y13 with respect to how it limits the claim is not understood.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160059609A (a machine translation is attached to this office action; see entire document).
With respect to instant formula 1-3 to 1-8 compounds, KR ‘609 teaches hole transport layer compounds for an organic light-emitting device (see abstract).  The compounds may be according to the following formulas:

    PNG
    media_image1.png
    327
    308
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    334
    344
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    354
    343
    media_image3.png
    Greyscale
.
The X3 to X6 heteroatoms may be selected as O or S (see pages 8-9 of translation copy).  Within the specifically shown examples, the L8 core linking group may comprise the following phenylene + naphthalene group:

    PNG
    media_image4.png
    73
    95
    media_image4.png
    Greyscale

(see compound 2-105 corresponding central portion to instant L8, translation copy page 24).  Dibenzofuran and dibenzothiophene groups are shown per instant 2-1 and 2-2 groups (see corresponding substituents shown within compounds 2-97, 2-98, 2-102, 2-108 on page 24 of translation copy and see substructures on pages 38-39 of translation copy).  KR ‘609 does not show an example compound according to the general formulas where the naphthyl-phenyl L8 group was selected in combination with two or four of the “X”-containing groups selected as dibenzofuran and dibenzothiophene, but such compounds are within the defined formulas as described above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined in the formulas taught by KR ‘609, which are the same as compounds claimed, because such compounds are within the definition of compounds taught by KR ‘609 as functional for use in organic light emitting devices.  One would expect to achieve functional compounds for an operational light emitting device within the disclosure of KR ‘609 with a predictable result and a reasonable expectation of success.
	With respect to the device structure of claims 1 to 3, KR ‘609 teaches the “inventive” compounds are used in a hole transporting layer of a device structure (see Example 1 section on page 67 of translation copy).  
	Regarding claims 8-10 and 20, Ar groups taught by KR ‘609 may include phenyl among others (see substructures on pages 37-39 of translation copy and definition of Ar groups on page 6 of translation copy).
	Regarding claims 11, 12, and 20, the KR ‘609 L4 to L7 groups may be present as single bond or as an arylene group (see page 6 of translation copy).
	Regarding claim 13, the groups of the formulas may be at least unsubstituted groups, which correspond to the recited R groups as hydrogen (see page 6-9 translation copy definitions).
	Regarding claims 14-17, 19, and 20, dibenzofuran and dibenzothiophene groups (shown with various bonding positions to the amine nitrogen) are shown per instant 2-1 and 2-2 groups (see substituents shown within 2-97, 2-98, 2-102, 2-108 on page 24 of translation copy and see substructures on pages 38-39 of translation copy).  
	With respect to claims 18 and 19, the following formulas are taught by KR ‘609 as described above per instant formulas 1-3, 1-5, 1-13 and 1-15, respectively (see at least pages 8-9 of translation copy):

    PNG
    media_image1.png
    327
    308
    media_image1.png
    Greyscale
.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20160059609A in view of Lee et al. (US 10,069,085 B2).
KR 20160059609A is relied upon as set forth above.
KR ‘609 teaches diamino compounds for a hole transport layer of a light emitting device (see above rejection) that render obvious hole transporting compounds as claimed, but is silent with respect to teaching further adding a p-dopant to the hole transport layer. Lee et al. teaches in analogous art a p-dopant having a LUMO of -3.5 eV or less may be added to a hole transport region of a light emitting device (see col. 74, lines 46-65 and claim 19 at column 168) for the improvement of conductive properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a p-dopant having a LUMO of -3.5 eV or less into the hole transport region of a device according to KR ‘609, because one would expect to achieve a benefit of improved conductive properties in a device having the p-dopant.  One would expect to achieve an operational device according to KR 20160059609A and Lee et al. with predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0187504 A1 and US 2003/0118866 A1 both teach diarylamino compounds for organic light emitting devices and are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786